Citation Nr: 0913306	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
pes planus.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, increased the disability evaluation for the Veteran's 
post-traumatic stress disorder (PTSD) from 10 to 30 percent; 
effectuated the award as of September 23, 2004; and denied 
service connection for bilateral pes planus, hypertension, 
and erectile dysfunction.  In August 2005, the RO increased 
the evaluation for the Veteran's PTSD from 30 to 50 percent 
and effectuated the award as of September 23, 2004.  In 
January 2008, the Board remanded the Veteran's appeal to the 
RO for additional action.  

In September 2008, the RO granted service connection for 
hypertension; assigned a 10 percent evaluation for that 
disability; granted service connection for erectile 
dysfunction; assigned a noncompensable evaluation for that 
disability; granted special monthly compensation based on the 
loss of use of a creative organ; and effectuated the awards 
of September 23, 2004.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

The Veteran has submitted a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Therefore, the issue is 
referred to the RO for action as may be appropriate.  Black 
v. Brown, 10 Vet. App. 279 (1997).  


REMAND

The Veteran submitted a written statement from N. L. W., his 
former supervisor, to the Board.  The Veteran has not waived 
RO consideration of the additional evidence.  In February 
2009, the Veteran specifically informed the Board that he 
wished that his appeal be remanded to the RO so that it could 
review the additional documentation.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic bilateral pes planus and an 
increased evaluation for his PTSD.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS0
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

